Citation Nr: 1445441	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  05-05 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly dependency and indemnity compensation (DIC) based upon recognition as a helpless child of a deceased veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Arthur F. Menchavez, Agent


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from December 1941 to January 1943, and from April 1945 to June 1946.  He died in March 1947.  The appellant seeks benefits as the Veteran's surviving son.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which denied the claim of entitlement to helpless child benefits.

In a December 2006 decision, the Board denied the appellant's claim.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Order, the Court granted a Joint Motion to vacate and remand the Board's decision.

The Board notes that, in the time period between the Board's December 2006 denial and the Court's April 2009 Order, the RO in May 2008 denied what it considered an application to reopen the appellant's previously denied claim.  As the December 2006 Board decision, which the RO considered a prior final denial, was actually on appeal at that time and was subsequently vacated, the Board will not consider the RO's May 2008 decision to be a valid denial of an application to reopen.

In February 2010, the Board remanded the case for additional development.  In November 2012, the Board again denied the claim and the appellant again appealed.  In a March 2014 single judge memorandum decision, the Court vacated the Board's decision and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Monthly compensation is available for an adult child of a veteran who died of service connected causes if the person was "permanently incapable of self-support" prior to the age of 18.  38 U.S.C.A. § 1314(b) (West 2002); see also 38 U.S.C.A. § 101(4)(A)(ii) (West 2002) (defining "child" as including a person permanently incapable of self-support prior to the age of 18).  VA has defined a helpless child as one "permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years."  38 C.F.R. § 3.356(a) (2013).

The appellant claims that he is entitled to DIC benefits based on recognition as a helpless child.  He was born in July 1942 and attained the age of 18 in July 1960.  In support of his claim, the appellant's brother has asserted in numerous statements that the appellant fell from a ladder when he was 12, has difficulty hearing, has a hunchback, and stopped school in 1961-1962 due to back pain.  The appellant's brother also states that though he made an attempt to study tailoring in the 1970's, he could not pursue tailoring due to recurring backaches.  He claims that the appellant became his mother's handyman and was dependent on her for support.

The Board has twice denied the claim without obtaining a medical examination or opinion as to whether the appellant was a helpless child on or before his 18th birthday.  VA's duty to assist may require it to obtain a retrospective medical opinion if such an opinion "is necessary to make a decision on the claim."  Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008).  The Court's decision strongly suggests that such an opinion should be obtained in this case.  The Board therefore finds that a remand is warranted to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a VA physician.  The claims file must be sent to the physician for review.
The physician should review all of the lay and medical evidence that refers to the time period up to the appellant's 18th birthday.  This includes the statements of the appellant's brother noting: (1) the appellant's "profound loss of hearing and hunchback condition dates back before he reached 18 years of age" (2) that his "pains and difficulties in studying at Lourdes School led to make up classes and aborted high school" and that "[l]ater attempts to study tailoring proved futile due to the off and on back pain while sitting" and (3) that his affidavit was executed "to establish the fact that [the appellant's] permanent incapacity and dependency occurred before 18 years old and it was clear that [his] recurring back pain and profound loss of hearing made him entirely dependent for support from the rest of the family."

After reviewing this evidence, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that the appellant was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years, i.e., July 1960.  In making this determination, the physician should consider whether at that time the appellant could have by his own efforts have obtained employment that would have provided him with sufficient income for his or her reasonable support.

The Board recognizes that this is an extremely difficult question to answer, but requests that the physician render an opinion based on the evidence that is available from that time period, to include the statements of the appellant's brother made after this time period but describing the appellant's physical condition during this time period.

A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to DIC based upon recognition as a helpless child of a deceased veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  If the benefit sought on appeal remains denied, furnish the appellant and his agent a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

